James and Myra Brown                                                                                                                                  19-00256

                                                        IN THE UNITED STATES BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF ALABAMA

   Fill in this information to identify your case:
   Debtor 1                   James Henry Brown                                                              Check if this is an amended plan
                              Name: First Middle Last                                                        Amends plan dated:
   Debtor 2                   Myra Marie Lacey Brown
   (Spouse, if filing)        Name: First Middle Last


   Case number:
   (If known)




   Chapter 13 Plan

     Part 1:        Notices

   To Debtor(s):          This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                          indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                          orders, and judicial rulings may not be confirmable.

                          In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                          that provision ineffective.

   To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                          You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                          an attorney, you may wish to consult one.

                          If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                          confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                          plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                          claim must be filed in order to be paid under this plan.

                          The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                          check a box that applies renders that provision ineffective.

                             The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                          or no payment at all to the secured creditor.

                             The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                          Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

     Part 2:        Plan Payments and Length of Plan

   2.1          Debtor(s) will make regular payments to the trustee as follows:

                $    399.00        per      biweekly     for    60   months

                Debtor(s) shall commence payments within thirty (30) days of the petition date.

   2.2          Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                         Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
                         Hibbett Wholesale, Inc., 2700 Milan Court, Birmingham, AL 35211
                         Debtor(s) will make payments directly to the trustee.
                         Other (specify method of payment)




                                                                              Chapter 13 Plan                                               Page 1
           Case 19-00256-TOM13                          Doc 2    Filed 01/18/19 Entered 01/18/19 16:36:50                            Desc Main
                                                                Document      Page 1 of 5
James and Myra Brown                                                                                                                                  19-00256
                      James Henry Brown
   Debtor(s):         Myra Marie Lacey Brown                                  Case number:                                                 Eff (01/01/2019)

   2.3         Income tax refunds and returns. Check one.

                        Debtor(s) will retain any income tax refunds received during the plan term.

                        Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                        return and will turn over to the trustee income tax refunds received during the plan term, if any.

                        Debtor(s) will treat income refunds as follows:
                        Disposable income on Schedule I
                        Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

   2.4         Additional payment (Check all that apply):

                        None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

   2.5         Adequate Protection Payments

               Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
               of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
               are available after the proof of claim is properly filed.

     Part 3:      Treatment of Secured Claims

   3.1         Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                        None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                        Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
                        payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
                        listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
                        claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
                        amount of creditor’s total claim, current installment payment, and arrearage.

                                                            Estimated                                                             Monthly        Monthly
                                                                             Current Installment    Amount of       Months
                                                            Amount of                                                              Fixed          Fixed
         Name of Creditor              Collateral                                  Payment          Arrearage     Included in
                                                          Creditor’s Total                                                       Payment on     Payment to
                                                                              (Including Escrow)     (if any)      Arrearage
                                                              Claim                                                              Arrearage        Begin
   Vanderbilt                  2017 Giles Mobile         $58,797.00          $647.67               $2,647.00     Thru           $51.00         07/2019
   Mortgage                    Home                                          Disbursed by:                       01/2018
                                                                             Debtor(s)
                                                                             To begin:
                                                                             02/2018

   3.2         Request for valuation of security, claim modification, and hearing on valuation. Check one.

                        None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.




                                                                             Chapter 13 Plan                                           Page 2 of 5
            Case 19-00256-TOM13                     Doc 2      Filed 01/18/19 Entered 01/18/19 16:36:50                              Desc Main
                                                              Document      Page 2 of 5
James and Myra Brown                                                                                                                                       19-00256
                      James Henry Brown
   Debtor(s):         Myra Marie Lacey Brown                                     Case number:                                                   Eff (01/01/2019)

   3.3         Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                         None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                         The claims listed below:
                              1. were incurred within 910 days before the petition date and secured by a purchase-money security interest in a motor
                                  vehicle acquired for the personal use of Debtor(s), or
                              2. were incurred within 1 year of the petition date and secured by a purchase-money security interest in any other thing of
                                  value, or
                              3. are fully secured.
                         These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                         trustee as specified below. Unless otherwise ordered, the amount stated on a proof of claim or amended proof of claim controls
                         over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is controlled
                         by the plan.
                         The holder of any claim listed below will retain the lien until the earlier of:
                             (a) payment of the underlying debt determined under nonbankruptcy law, or
                             (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                                        Monthly         Estimated
                                                                                                                                   Monthly Fixed Monthly Fixed
                                       Adequate        Amount of                                           Value of     Interest
         Name of Creditor                                                        Collateral                                         Payment to    Payment to
                                       Protection       Creditor’s                                         Collateral     Rate
                                                                                                                                     Creditor       Begin
                                        Payment        Total Claim
   Santander Consumer                $331.00         $30,958.00       2016 Chevrolet                   $33,100.00         5%       $642.00         07/2019
   USA                                                                Silverado
   Tower Loan                        $50.00          $2,344.00        2005 Jeep Grand                  $5,325.00          5%       $50.00          07/2019
                                                                      Cherokee

   3.4         Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

   3.5         Surrender of collateral. Check one.

                         None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

     Part 4:      Treatment of Fees and Priority Claims

   4.1         General

               Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

   4.2         Chapter 13 case filing fee. Check one.

                         Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                         Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

   4.3         Attorney's fees.

               The total fee requested by Debtor(s)’ attorney is $ 3,500.00 . The amount of the attorney fee paid prepetition is $ 0.00 . The
               balance of the fee owed to Debtor(s)’ attorney is $ 3,500.00 , payable as follows (check one):
                         $ 845.00      at confirmation and $ 420.00        per month until 07/2019, then $ 25.00          per month thereafter until paid in
                         full, or
                         in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.




                                                                              Chapter 13 Plan                                                Page 3 of 5
          Case 19-00256-TOM13                        Doc 2       Filed 01/18/19 Entered 01/18/19 16:36:50                                   Desc Main
                                                                Document      Page 3 of 5
James and Myra Brown                                                                                                                                    19-00256
                      James Henry Brown
   Debtor(s):         Myra Marie Lacey Brown                                    Case number:                                                 Eff (01/01/2019)

   4.4         Priority claims other than attorney’s fees and domestic support obligations. Check one.

                        None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                        The other priority claims are:

                                                          Estimated Amount of Claim             Monthly Fixed Payment, if       Monthly Fixed Payment, if
                     Name of Creditor
                                                                  to be Paid                        any, to Creditor                 any, to Begin
   Internal Revenue Service                               $3,000.00                         $56.00                           07/2019

   4.5         Domestic support obligations. Check one.

                        None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

     Part 5:      Treatment of Nonpriority Unsecured Claims

   5.1         Nonpriority unsecured claims not separately classified.

               Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

   5.2         Percentage, Base, or Pot Plan. Check one.

                        100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                        Percentage Plan. This plan proposes to pay             % of each allowed nonpriority unsecured claim.
                        Pot Plan. This plan proposes to pay $       4,930.00     , distributed pro rata to holders of allowed nonpriority unsecured claims.
                        Base Plan. This plan proposes to pay $           to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                        pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                        disbursements have been made to all other creditors provided for in this plan.

   5.3         Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                        None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

   5.4         Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                        None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

   5.5         Other separately classified nonpriority unsecured claims. Check one.

                        None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

     Part 6:      Executory Contracts and Unexpired Leases

   6.1         The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
               Check one.

                        None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                        Assumed items. Current installment payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified
                        below. Arrearage payments will be disbursed by the trustee. The final two columns include only payments disbursed by the
                        trustee rather than by Debtor(s). Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim
                        control over any contrary amounts listed below as to the estimated amount of the current installment payment and arrearage.

                                                                                                    Amount of
                                   Description of leased property     Current installment                             Monthly fixed          Monthly fixed
         Name of Creditor                                                                         arrearage to be
                                       or executory contract               payment                                  payment to creditor     payment to begin
                                                                                                       paid
   Sublett Portable               Storage building                  $100.00                     N/A                 N/A                   N/A
   Buildings
                                                                    Disbursed by: Debtor(s)

                                                                    To begin: 02/2018




                                                                              Chapter 13 Plan                                             Page 4 of 5
          Case 19-00256-TOM13                       Doc 2      Filed 01/18/19 Entered 01/18/19 16:36:50                               Desc Main
                                                              Document      Page 4 of 5
James and Myra Brown                                                                                                                         19-00256
                      James Henry Brown
   Debtor(s):         Myra Marie Lacey Brown                                 Case number:                                         Eff (01/01/2019)

   6.2         The executory contracts and unexpired leases listed below are rejected:

                        None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

     Part 7:      Sequence of Payments

   7.1         Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
               forth in the administrative order for the division in which this case is pending.

     Part 8:      Vesting of Property of the Estate

   8.1         Property of the estate will vest in Debtor(s) (check one):

                        Upon plan confirmation.
                        Upon entry of Discharge

     Part 9:      Nonstandard Plan Provisions

                        None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

    Part 10:      Signatures:

   Signature(s) of Debtor(s) required.

   Signature(s) of Debtor(s) (required):

   X     /s/ James Henry Brown                                                        Date    January 18, 2019
         James Henry Brown

   X     /s/ Myra Marie Lacey Brown                                                   Date    January 18, 2019
         Myra Marie Lacey Brown


   Signature of Attorney for Debtor(s):
   X     /s/ Robert D. Reese                                                          Date    January 18, 2019
         Robert D. Reese
   Name/Address/Telephone/Attorney for Debtor(s):
         Robert D. Reese
         15 Southlake Lane, Suite 140
         Birmingham, AL 35244
         (205) 802-2200

   By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
   the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
   included in Part 9.




                                                                            Chapter 13 Plan                                    Page 5 of 5
          Case 19-00256-TOM13                     Doc 2       Filed 01/18/19 Entered 01/18/19 16:36:50                       Desc Main
                                                             Document      Page 5 of 5
